C. A. D. C. Cir. Motions of Commercial Union Insurance Cos. and American Home Assurance Co. et al. for leave to file briefs as amici curiae in No. 81-1012 granted. Motion of Walbrook Insurance Co., Ltd., et al. for leave to file a brief as amici curiae in No. 81-1328 granted. Motions of Armstrong World Industries, Inc., et al. and Home Insurance Co. for leave to file briefs as amici curiae granted. Certiorari denied.
Justice White, Justice Blackmun, and Justice Powell would grant certio-rari. Justice Brennan took no part in the consideration or decision of these petitions and motions.
Reported below: 215 U. S. App. D. C. 156, 667 F. 2d 1034.